Filed by Burlington Northern Santa Fe Corporation pursuant to Rule 425 under the Securities Act of and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of Subject Company: Burlington Northern Santa Fe Corporation Commission File No.: 1-11535 Forward-Looking Statements Statements contained herein concerning projections or expectations of financial or operational performance or economic outlook, or concerning other future events or results, or which refer to matters which are not historical facts, are “forward-looking statements” within the meaning of the federal securities laws. Similarly, statements that describe BNSF’s or Berkshire Hathaway’s objectives, expectations, plans or goals are forward-looking statements. Forward-looking statements include, without limitation, BNSF’s or Berkshire Hathaway’s expectations concerning the marketing outlook for their businesses, productivity, plans and goals for future operational improvements and capital investments, operational performance, future market conditions or economic performance and developments in the capital and credit markets and expected future financial performance.
